[Cite as State v. Lemaster, 2022-Ohio-4157.]




                          IN THE COURT OF APPEALS OF OHIO
                           FOURTH APPELLATE DISTRICT
                                  MEIGS COUNTY

STATE OF OHIO,                   :
                                 :
     Plaintiff-Appellee,         :   Case No. 22CA1
                                 :
     v.                          :
                                 :   DECISION AND JUDGMENT
                         1
WILLIAM D. LEMASTER ,            :   ENTRY
                                 :
    Defendant-Appellant.         :
_____________________________________________________________
                           APPEARANCES:

William D. Lemaster, Lima, Ohio, Appellant, Pro Se.

James K. Stanley, Meigs County Prosecuting Attorney, Pomeroy, Ohio, for
Appellee.
_____________________________________________________________

Smith, P.J.

        {¶1} William D. Lemaster appeals the December 20, 2021 entry of

the Meigs County Common Pleas Court which dismissed as untimely his

petition for postconviction relief. In his petition and upon appeal, Mr.

Lemaster, “Appellant,” asserts that the trial court lacked subject matter

jurisdiction over the criminal proceedings and personal jurisdiction over



1
 The Supreme Court of Ohio noted that Appellant’s last name has appeared in court opinions and
documents with several different spellings. See State ex rel. Lemaster v. Meigs County Court of Common
Pleas, 161 Ohio St. 3d 14, 2020-Ohio-3776, 160 N.E.3d 713, at fn.1. “Lemaster” is how it appears in his
current appellate brief and herein.
Meigs App. No. 22CA1                                                           2


himself. However, upon review, we find no merit to Appellant’s assignment

of error. Accordingly, we affirm the judgment of the trial court.

               FACTUAL AND PROCEDURAL BACKGROUND

      {¶2} In May 1993, a Meigs County jury found Appellant guilty of

multiple counts of aggravated murder with death penalty specifications, two

counts of aggravated kidnapping, one count of aggravated robbery, and

multiple firearm specifications. The victims were Jeff Halley and his 12-

year-old son, Jeffrey Halley. The common pleas court entered its judgment

entry on May 25, 1993 and sentenced Appellant to two terms of life

imprisonment on the aggravated murder convictions and imposed additional

consecutive sentencing on the other convictions. The underlying factual

background is not necessary to resolution of this appeal, but is set forth fully

in State v. LeMasters, 4th Dist. Meigs No. 512, 1994 WL 534883, (Sept. 27,

1994), at *1 and *2.

      {¶3} On direct appeal, the Fourth District vacated one of Appellant’s

firearm specification sentences as duplicative, but otherwise affirmed his

convictions and sentence. See State v. Lemasters, supra. Appellant

unsuccessfully sought postconviction relief. See e.g., State v. Lemasters, 4th

Dist. Meigs No. 95CA15, 1996 WL 734665 (Dec. 6, 1996) (affirming denial

of delayed motion for new trial); State v. LeMasters, 4th Dist. Meigs No.
Meigs App. No. 22CA1                                                                 3


97CA15, 1998 WL 668093 (Aug. 26, 1998) (affirming dismissal of

Appellant’s R.C. 2953.21 petition for postconviction relief); State ex rel.

Lemaster v. Meigs County Court of Common Pleas, 161 OhioSt.3d 14,

2020-Ohio-3776, 160 N.E.3d 713, at ¶ 4. In Lemaster v. Meigs County,

supra, Appellant sought a writ of mandamus ordering the Meigs County

Court of Common Pleas to enter a final appealable order of conviction. The

Supreme Court of Ohio held that Appellant’s judgment of conviction

constituted a final appealable order at the time it was entered. See Id., at ¶

11.

           {¶4} On July 29, 2021, Appellant filed a motion captioned “Motion to

Challenge the Trial Judge Jurisdiction Over the Subject Matter and

Jurisdiction over the Defendant for Failure to Adhere to Sup.R. 4 and Sup.R.

36, Making the Accused Conviction and Sentence Void Ab-Inito.” On

December 20, 2021, the trial court determined the motion to be an untimely

petition for postconviction relief pursuant to R.C. 2953.21 and dismissed the

matter.2 This timely appeal followed.

                                        ASSIGNMENT OF ERROR

           I.       THE TRIAL COURT JUDGE LACKED
                    JURISDICTION OVER    THE  SUBJECT-
                    MATTER AND PERSONAL JURISDICTION
                    OVER THE DEFENDANT, FOR FAILURE TO

2
    Appellant’s motion was ruled on by Judge D. Dean Evans, sitting by assignment.
Meigs App. No. 22CA1                                                               4


             ADHERE TO SUP.4.01[sic], SUP.R. 36.011 AND
             36.013 MAKING THE ACCUSED CONVICTION
             AND SENTENCE VOID AB-INITIO.

                       STANDARD OF REVIEW

      {¶5} R.C. 2953.21(A)(1)(a), petition for postconviction relief,

provides in pertinent part that:

      Any person in any of the following categories may file a
      petition in the court that imposed sentence, stating the
      grounds for relief relied upon, and asking the court to
      vacate or set aside the judgment or sentence or to grant
      other appropriate relief: (i) Any person who has been
      convicted of a criminal offense * * * and who claims that
      there was such a denial or infringement of the person's
      rights as to render the judgment void or voidable under the
      Ohio Constitution or the Constitution of the United States
      * * *.

      {¶6} The postconviction relief process is a collateral civil attack on a

criminal judgment rather than an appeal of the judgment. See State v. Betts,

4th Dist. Vinton No. 18CA710, 2018-Ohio-2720, at ¶ 11; State v. Calhoun,

86 Ohio St.3d 279, 281, 714 N.E.2d 905 (1999). Postconviction relief is not

a constitutional right; instead, it is a narrow remedy that gives the petitioner

no more rights than those granted by statute. Id. It is a means to resolve

constitutional claims that cannot be addressed on direct appeal because the

evidence supporting the claims is not contained in the record. See State v.

McDougald, 4th Dist. Scioto No. 16CA3736, 2016-Ohio-5080, ¶ 19-20,

citing State v. Knauff, 4th Dist. Adams No. 13CA976, 2014-Ohio-308, ¶ 18.
Meigs App. No. 22CA1                                                             5


      {¶7} “ ‘[A] trial court's decision granting or denying a postconviction

relief petition filed pursuant to R.C. 2953.21 should be upheld absent an

abuse of discretion; a reviewing court should not overrule the trial court's

finding on a petition for postconviction relief that is supported by competent

and credible evidence.’ ” Betts, supra, at ¶ 12, quoting State v. Gondor, 112

Ohio St.3d 377, 2006-Ohio-6679, 860 N.E.2d 77, ¶ 58. A trial court abuses

its discretion when its decision is unreasonable, arbitrary, or unconscionable.

See In re H.V., 138 Ohio St.3d 408, 2014-Ohio-812, 7 N.E.3d 1173, ¶ 8.

      {¶8} A petitioner seeking postconviction relief is not automatically

entitled to an evidentiary hearing. See Betts, supra, at ¶ 13, citing State v.

Black, 4th Dist. Ross No. 15CA3509, 2016-Ohio-3104, ¶ 9, citing State v.

Calhoun, 86 Ohio St.3d 279, 282, 714 N.E.2d 905 (1999); State v. Slagle,

4th Dist. Highland No. 11CA22, 2012-Ohio-1936, ¶ 13. Rather, before

granting a hearing on a petition, the trial court must first determine that

substantive grounds for relief exist. R.C. 2953.21(C). “Substantive grounds

for relief exist and a hearing is warranted if the petitioner produces sufficient

credible evidence that demonstrates the petitioner suffered a violation of the

petitioner's constitutional rights.” In re B.C.S., 4th Dist. Washington No.

07CA60, 2008-Ohio-5771, ¶ 11. Furthermore, in order to merit a hearing,
Meigs App. No. 22CA1                                                                                         6


“the petitioner must demonstrate that the claimed ‘errors resulted in

prejudice.’ ” Id., quoting Calhoun at 283.

                                    LEGAL ANALYSIS

         {¶9} Postconviction petitions are subject to timeliness requirements.

See State v. Mitchell, 2021-Ohio-4386, 181 N.E. 3d 550, at ¶ 18 (4th Dist.).

Pursuant to R.C. 2953.21(2)(a), a petition under R.C. 2953.21(A)(1)(a) must

be filed no later than 365 days after the date on which the trial transcript is

filed in the court of appeals in the direct appeal of the judgment of

conviction or adjudication. In this case, Appellant's direct appeal was filed

in 1993. Appellant’s motion is obviously untimely.3

         {¶10} However, Appellant challenges both the exercise of subject

matter jurisdiction and personal jurisdiction in his case. Issues relating to a

court's subject matter jurisdiction may be raised at any time and can never be

waived. In re R. M., 2013-Ohio-3588, 947 N.E.2d 169, at ¶ 77 (4th Dist.).

         “ ‘Jurisdiction’ means ‘the court’s statutory or constitutional
         power to adjudicate the case.’ (Emphasis omitted). Steel Co. v.
         Citizens for a Better Environment (1998), 523 U.S. 83, 89, 118
         S.Ct. 1003, 140 L.Ed.2d 210; Morrison v. Steiner (1972), 32

3
 An exception to the time requirement is contained in R.C. 2953.23. See State v. Sowards, 4th Dist. Gallia
No. 18CA2, 2018-Ohio-4173, at ¶ 23. A trial court may not entertain a postconviction relief petition unless
the petitioner first demonstrates one of the following: (1) the petitioner was unavoidably prevented from
discovering the facts necessary for the claim for relief; or (2) the United States Supreme Court recognized a
new federal or state right that applies retroactively to persons in the petitioner's situation. R.C.
2953.23(A)(1)(a). If the petitioner demonstrates one of the foregoing threshold findings, the petitioner then
must establish that but for the constitutional error at trial no reasonable finder of fact would have found him
guilty. R.C. 2953.23(A)(1)(b); accord State v. Rinehart, 4th Dist. Ross No. 17CA3606, 2018-Ohio-1261,
at ¶ 14. Appellant has not argued either of these exceptions.
Meigs App. No. 22CA1                                                              7


      Ohio St.2d 86, 87, 61 O.O.2d 335, 290 N.E.2d 841, paragraph
      one of the syllabus. The term encompasses jurisdiction over the
      subject matter and over the person. State v. Parker, 95 Ohio
      St.3d 524, 2002-Ohio-2833, 769 N.E.2d 846, ¶ 22 (Cook, J.,
      dissenting). Because subject-matter jurisdiction goes to the
      power of the court to adjudicate the merits of a case, it can
      never be waived and may be challenged at any time. United
      States v. Cotton (2002), 535 U.S. 625, 630, 122 S.Ct. 1781, 152
      L.Ed.2d 860; State ex rel. Tubbs Jones v. Suster (1998), 84
      Ohio St.3d 70, 75, 701 N.E.2d 1002.” Pratts v. Hurley, 102
      Ohio St.3d 81, 2004-Ohio-1980, 806 N.E.2d 992, ¶ 11. “ ‘The
      existence of the trial court's subject-matter jurisdiction is a
      question of law that we review de novo.’ ” Barber v.
      Williamson, 4th Dist. No. 11CA3265, 2012-Ohio-4925, 2012
      WL 5289381, ¶ 12, quoting Yazdani–Isfehani v. Yazdani–
      Isfehani, 170 Ohio App.3d 1, 2006-Ohio-7105, 865 N.E.2d 924,
      ¶ 20; accord In re E.G., 8th Dist. No. 98652, 2013-Ohio-495,
      2013 WL 588756, ¶ 9.

      {¶11} Here, Appellant challenges both the subject matter jurisdiction

and personal jurisdiction of the trial court judge, Fred W. Crow, III.

Appellant points to a lack of indication in the record that Judge Crow was

assigned to his case. Appellant directs us to Sup.R. 4.01, Sup.R.

36.011(B)(4), Sup.R. 36.013, and to a letter Appellant attached as Exhibit C.

The Exhibit C letter is from the Meigs County Clerk of Courts, indicating

that upon a diligent search of the records, the clerk was unable to find either

“a journalized order from the administrative judge assigning Judge Fred W.

Crow, III” nor an “Assignment Request Form,” documents previously

requested by Appellant.
Meigs App. No. 22CA1                                                          8


      {¶12} Appellant believes this letter from the Meigs County Clerk of

Courts establishes that Judge Crow did not make an entrance into the record

to establish that he accepted subject matter jurisdiction over the criminal

proceedings or personal jurisdiction over Appellant. Thus, Appellant argues

that the trial court did not have authority in the matter and was unable to

render a valid judgment.

      {¶13} While Appellant characterizes his arguments as jurisdictional,

he is misguided. While case assignments must be free from the appearance

of impropriety, See Brickman & Sons, Inc. v. Natl. City Bank, 106 Ohio St.

3d 30, 2005-Ohio-3559, 830 N.E.2d 1151, at ¶ 21, the lack of a formal entry

or order demonstrating that Judge Crow transferred the case to himself and

accepted jurisdiction may be more properly characterized in the nature of a

procedural irregularity. Meigs County Common Pleas Court is a single-

judge court. Judge Crow was the duly elected common pleas court judge in

Meigs County at the time Appellant was indicted, arraigned, and tried on the

criminal charges.

      {¶14} Sup.R. 3(A) provides that “[i]n a single-judge court of common

pleas * * *, the judge shall serve as the presiding judge of the court.”

Pursuant to Sup.R. 3(A), Judge Crow was the presiding judge of the Meigs

County Court of Common Pleas. Sup.R. 4(A) provides that a judge of a
Meigs App. No. 22CA1                                                           9


single-judge court of common pleas “shall serve as the administrative judge

of that court.” Pursuant to Sup.R. 4(A), Judge Crow was the administrative

judge as well. At that time, and to the present day, Meigs County had only

one general division common pleas judge. As such, Judge Crow had

jurisdiction over all criminal cases filed in Meigs County.

      {¶15} Appellant relies on Sup.R. 4.01(C), which provides that an

administrative judge shall “[p]ursuant to Sup.R. 36, assign cases to

individual judges of the court.” However, Sup.R. 36.011, individual

assignment system, relates to multi-judge common pleas courts. Since

Meigs County does not have a multi-judge court of common pleas,

Appellant’s case could not be heard by any judge other than Judge Crow,

absent the appointment of a special judge due to a conflict.

      {¶16} Sup.R. 36.013, also cited by Appellant, provides that

“[c]riminal cases in which an indictment or a count in an indictment charges

the defendant with aggravated murder and contains one or more

specifications of aggravating circumstances listed in R.C. 2929.04(A) shall

be assigned to a judge of the court or division who is qualified to hear the

cases * * *.” The rule further provides the method of assignment. This rule

is also inapplicable to Appellant’s case. Simply put, none of the rules

pertaining to multi-judge common pleas courts is relevant here since Judge
Meigs App. No. 22CA1                                                         10


Crow was the only common pleas judge in Meigs County, and there was no

other judge that could be assigned the matter.

      {¶17} While the lack of an entry indicating Judge Crow’s assignment

is a procedural irregularity, the longstanding common knowledge when

Appellant was convicted in 1993 was that Judge Crow was the only common

pleas judge in a single-judge county. Judge Crow clearly was the only judge

presiding over the criminal proceedings in Meigs County. In this case, the

pleadings and docket reflect Judge Crow’s initial and continued involvement

in Appellant’s case.

      {¶18} Appellant’s arraignment entry dated December 23, 1992 was

signed by Judge Fred W. Crow, III. The pleadings demonstrate Judge Crow

scheduled hearings and ruled on motions throughout the criminal

proceedings. The trial transcript volumes beginning with a date of May 4,

1993 and continuing to May 20, 1993, all indicate as follows:

      Proceedings before the Honorable Fred W. Crow, III,
      taken before me, Laurel A. McDaid, Registered
      Professional reporter and Notary Public in and for the
      State of Ohio, at the Meigs County Courthouse.

      {¶19} In the volume at the conclusion of trial, dated May 20,

1993, the court reporter certified as follows:

                            CERTIFICATE

      I, Laurel McDaid, Notary Public in and For the State of Ohio,
Meigs App. No. 22CA1                                                            11


       Do Hereby Certify that the Foregoing is a True and Correct
       Transcript of the Proceedings Taken by Me in this Matter and
       Transcribed by Me. In Witness Whereof, I have
       Hereunto set my hand and affixed my seal of office at
       Columbus, Ohio on this 27th day of August 1993.

       {¶20} In Appellant’s case, the Judgment/Sentencing Entry and

Warrant to Convey, dated May 25, 1993, is signed by Judge Fred W. Crow,

III.

       {¶21} Even if the lack of an entry detailing Judge Crow’s self-

assignment over the matter can somehow be considered an irregularity, the

proper assignment of a judge can be waived and, therefore, does not raise an

issue of subject matter jurisdiction. It is more akin to a matter of personal

jurisdiction. “Personal jurisdiction is established by ‘the presence of the

person or thing involved in the litigation within the forum's territorial

boundaries or the consent [express or implied] of the party.’ ” State v.

Smith, 5th Dist. Muskingum No. CT2017-0066, 2018-Ohio-5121, quoting

State v. Haddix, 5th Dist. No. 2018CA00035, 2018-Ohio-2833 ¶ 6, citing

McBride v. Coble Express, Inc., 92 Ohio App.3d 505, 509, 636 N.E.2d 356,

359 (3rd Dist. 1993), and Nehls v. Quad-K. Advertising, Inc., 106 Ohio

App.3d 489, 495, 666 N.E.2d 579, 582 (8th Dist.1995).

       {¶22} “Personal jurisdiction can be waived expressly or by failure to

object.” Id. The Smith court found because Smith never objected, he
Meigs App. No. 22CA1                                                                                   12


waived the matter of personal jurisdiction. See Safranek v. Safranek, 8th

Dist. Cuyahoga No.80413, 2002-Ohio-5066, at ¶ 11 (party must object at the

earliest possible moment to matter of personal jurisdiction). Similarly, the

Supreme Court of Ohio has held that procedural irregularities involving the

transfer of a case to a visiting judge rendered the judgment voidable, not

void. See In re J.J., 111 Ohio St. 3d 205, 2006-Ohio-5484, 855 N.E. 2d 851,

at the syllabus (party’s failure to object to the transfer waived issue for

appeal). See also State v. Sizemore, 12th Dist. Butler No.2005-CA-03-081,

2006-Ohio-1434 (where appellant never objected to transfer at any point in

the proceedings held in the trial court, issue was waived for purposes of

review); and see generally Berger v. Berger, 3 Ohio App.3d 125, 130, 443

N.E. 2d 1375 (8th Dist. 1981) (any party objecting to the reassignment of a

case must raise the objection at the earliest opportunity or the issue is

deemed waived), overruled on other grounds by Brickman & Sons, Inc. v.

Natl. City Bank, 106 Ohio St. 3d 30, 2005-Ohio-3559, 830 N.E.2d 1151

(when administrative judge’s entry of reassignment under authority of the

Rules of Superintendence does not state the reason for the transfer but the

reason is clear from the record, the transfer is proper).4


4
 But see White v. Summit County, 138 Ohio App.3d 116, 117, 740 N.E. 2d 688 (“Absent an entry
indicating proper transfer, ‘the judge assuming to act has no authority and his rulings are voidable
on timely objection by any party.’ ” Id., quoting Berger v. Berger, supra.) See also Lungaro v.
Lungaro, 9th Dist. Medina No.09CA0024-M, 2009-Ohio-6372 (because party could not have
Meigs App. No. 22CA1                                                                               13


         {¶23} Appellant is arguing a perceived irregularity or technicality.

The correctness and propriety of Judge Crow’s exercise of subject matter

jurisdiction and personal jurisdiction is not affected by the lack of an entry

setting forth Judge Crow’s assignment of the case to himself. The lack of

such an entry does not raise a jurisdictional issue. Thus, Appellant’s motion

is rightly construed as an untimely motion for postconviction relief for

which consideration is barred. Appellant’s assignment is without merit and

is hereby overruled.

                                                      JUDGMENT AFFIRMED.




objected prior to receiving the final judgment entry, issue was preserved for review where court
had no evidence explaining how a subsequent judge came to author the final judgment entry).
Meigs App. No. 22CA1                                                           14




                            JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be
assessed to Appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Meigs County Common Pleas Court to carry this judgment into
execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed 60 days upon the bail previously posted. The purpose of a continued
stay is to allow Appellant to file with the Supreme Court of Ohio an
application for a stay during the pendency of proceedings in that court. If a
stay is continued by this entry, it will terminate at the earlier of the
expiration of the 60-day period, or the failure of the Appellant to file a notice
of appeal with the Supreme Court of Ohio in the 45-day appeal period
pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme Court of
Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal prior
to expiration of 60 days, the stay will terminate as of the date of such
dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Hess, J. and Wilkin, J. concur in Judgment and Opinion.

                                 For the Court,
                                 __________________________________
                                 Jason P. Smith
                                 Presiding Judge

                          NOTICE TO COUNSEL
Meigs App. No. 22CA1                                                15


      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.